     Case 2:20-cv-01840-WBV-DPC Document 38 Filed 11/16/20 Page 1 of 2




MINUTE ENTRY
VITTER, J.
November 16, 2020
JS10, 0:30
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

KEVIN LOUVIERE, ET AL.                              CIVIL ACTION

VERSUS                                              NO. 20-1840-WBV-DPC

ST. TAMMANY PARISH                                  SECTION: D (2)
GOVERNMENT, ET AL.

               TELEPHONE STATUS CONFERENCE REPORT

      On November 16, 2020, the Court held a Telephone Status Conference in this

matter.

      PRESENT:

            Maria B. Glorioso, Ian P. Fallon
            Counsel for Plaintiffs, Kevin Louviere, Terry Matthew Hall, Jr. and
            Floyd Williams

            Emily Couvillion, James J. Bolner, Jr.
            Counsel for defendant, St. Tammany Parish Government a/k/a St.
            Tammany Parish Council

            Chadwick W. Collings
            Counsel for Defendants, Randy Smith, Rodney J. Strain, Greg Longino,
            and Lacey Kelly,

      During the conference, the Court discussed with counsel the status of the case,

including the pending Motion to Dismiss Pursuant to Rule 12(b)(6) (R. Doc. 25) and
     Case 2:20-cv-01840-WBV-DPC Document 38 Filed 11/16/20 Page 2 of 2




the pending Motion for Class Certification (R. Doc. 37). The deadlines in the Court’s

Scheduling Order remain in effect.

      New Orleans, Louisiana, November 16, 2020.



                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
